I agree to the reversal of the judgment for the following reason: Prosecutrix refers to a transaction in which she admits that appellant attempted to have intercourse with her, but according to her statement fell short of its accomplishment. It is not at all clear to my mind whether this is the same or a different occurrence as that testified to by McCaulley. If the same, it is not inconsistent with his story, but positively denies the completed act which might be inferred from the circumstances related by him; if a different transaction, then the State is in no better condition. The prosecutrix positively denies any act of intercourse with appellant at any time. She may not have spoken the truth, but the *Page 119 
State tendered her as a witness along with McCaulley. By the one it builds its case up, and then straightway by the other tears it down. The legal objections to sustaining a conviction under such circumstances are sufficiently adverted to by Judge Morrow in what he has written.
                          ON REHEARING.                         March 28, 1923.